Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1-3, 11, 15, and cancellation of claims 8-10 in “Claims - 02/23/2022” have been acknowledged. 
This office action considers claims 1-6, 11-20 pending for prosecution. Response to Arguments
Applicant's arguments “Remarks - 02/23/2022  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1-3, 11, 15 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-4, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ganier et al., of record (US 20210210708 A1 – hereinafter Ganier) in view of Tobise et al. (US 20070235742 A1 – hereinafter Tobise) and in further view of Fujita et al. (US 6566807 B1 – hereinafter Fujita).
Regarding Claim 1, Ganier teaches light emitting device (see the entire document; Fig. 7; specifically, [0661] and as cited below), comprising:

    PNG
    media_image1.png
    328
    276
    media_image1.png
    Greyscale

Ganier – Fig. 7
a first electrode (120; Fig. 7; [0661]); 
a first stack ({130, 140, 145, 150, 155, 161, 162}) on the first electrode (120); 
a first charge generation layer (CGL)  on the first stack ({130, 140, 145, 150, 155, 161, 162}); 
a second stack ({141, 146, 151, 156, 164, 163, 180}) on the first charge generation layer (CGL); and 
a second electrode (190) on the second stack ({141, 146, 151, 156, 164, 163, 180}), wherein 
the first stack ({130, 140, 145, 150, 155, 161, 162}) comprises a first light emitting layer (150) and a plurality of first organic layers (130, 140, 150, 155 – see [0003] for layers being organic), 
the second stack ({141, 146, 151, 156, 164, 163, 180}) comprises a second light emitting layer (151) and a plurality of second organic layers (141, 146, 156, 164, 163, 180 - see [0003] for layers being organic),
the first light emitting layer and the second light emitting layer are to generate blue light ([0582] teaches “a phosphorescent green or blue emission layer” that uses a hole blocking layer with high triplet level. [0583] teaches the first hole blocking layer is formed on the first emission layer and [0584] teaches the second blocking layer is formed on the second emission layer. Therefore, both the emission layers are capable of generating blue light as claimed),
the plurality of first organic layers (130, 140, 150, 155) and the plurality of second organic layers (141, 146, 156, 164, 163, 180) comprise an organic layer directly adjacent to the first light emitting layer (organic layer 155 is adjacent to first emitting layer 150) and an organic layer directly adjacent to the second light emitting layer (organic layer 156 is adjacent to second emitting layer 151), 
the light emitting material is a material to generate green light, red light, and/or orange light ([0582] – “a phosphorescent green or blue emission layer is used” – claim is interpreted as using “OR” function).
But, Ganier as applied above does not expressly disclose:
at least one of the organic layer (HBL 155) directly adjacent to the first light emitting layer or the organic layer (HBL 156) directly adjacent to the second light emitting layer, comprises a light emitting material, 
the organic layer comprising the light emitting material comprises a base substance and the light emitting material doped in the base substance.  
However, in a related art, Tobise teaches the hole blocking layer preferably comprises a light emitting material (Tobise – [0054] – “The hole blocking layer preferably comprises a light emitting”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the hole blocking layer comprising a light emitting material as taught by Tobise into Ganier.
The ordinary artisan would have been motivated to integrate Tobise structure into Ganier structure in the manner set forth above for, at least, this integration will provide improved emitting efficiency and long driving durability (Tobise – [0054] – “The hole blocking layer preferably comprises a light emitting material from view points of improving high emitting efficiency and long driving durability”).
But, the combination of Ganier and Tobise does not expressly disclose the light emitting material comprises a base substance and the light emitting material doped in the base substance.
However, it is well known in the art to have the light emitting material comprises a base substance and the light emitting material doped in the base substance as is also taught by Fujita (Fujita – “if necessary, the light emitting material may be doped with coumarin-base coloring materials, pyridine-base coloring materials, Rhodamine-base coloring materials, acridine-base coloring materials, and fluorescent coloring materials such as phenoxazone, DCM (4-(dicyanomethylene)-2-(methyl)-6-(4-dimethylaminostyryl)-4-pyran), quinacridone, rubrene, etc” – C8 L27).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate to have the light emitting material comprises a base substance and the light emitting material doped in the base substance as is also taught by Fujita into the combination of Ganier and Tobise.
The ordinary artisan would have been motivated to integrate Fujita structure into the combination of Ganier and Tobise structure in the manner set forth above for, at least, this integration will provide doping light emitting material with fluorescent coloring materials for specific applications.
Regarding Claim 2, the combination of Ganier, Tobise and Fujita teaches wherein the first stack (Ganier {130, 140, 145, 150, 155, 161, 162}) comprises a first hole transport region ({130, 140, 145}) between the first electrode (120) and the first light emitting layer (150) and a first electron transport region ({155, 161, 162}) between the first light emitting layer (150) and the first charge generation layer (CGL), 
the second stack ({141, 146, 151, 156, 164, 163, 180}) comprises a second hole transport region ({141, 146}) between the first charge generation layer (CGL) and the second light emitting layer (151) and a second electron transport region ({156, 164, 163, 180}) between the second light emitting layer (151) and the second electrode (190), each of the first hole transport region, the first electron transport region, the second hole transport region, and the second electron transport region comprises at least one organic layer (see [0003] for the layers being organic), and 
an organic layer (145 – see also [0003]) that is selected from organic layers of the first hole transport region ({130, 140, 145}) and the first electron transport region ({155, 161, 162}) and that is directly adjacent to the first light emitting layer (145 is adjacent to 150) comprises the light emitting material (see [0661]) and/or an organic layer (146 – see also [0003]) that is selected from organic layers of the second hole transport region ({156, 164, 163, 180}) and the second electron transport region and that is directly adjacent to the second light emitting layer comprises the light emitting material (146 is adjacent to emissive layer 151 – also see [0003], [0661]).  
Regarding Claim 3, the combination of Ganier, Tobise and Fujita teaches wherein each of the first hole transport region (Ganier {130, 140, 145}) and the second hole transport region ({141, 146}) comprises at least one selected from a hole injection layer (130) and a hole transport layer (140), 
each of the first electron transport region ({155, 161, 162}) and the second electron transport region ({156, 164, 163, 180}) comprises at least one selected from an electron injection layer (146) and an electron transport layer (164), and 
at least one layer (146) that is selected from the hole injection layer, the hole transport layer, the electron injection layer, and the electron transport layer and that is directly adjacent to the first light emitting layer or to the second light emitting layer comprises the light emitting material (146 is adjacent to second emissive layer 151).  
Regarding Claim 4, the combination of Ganier, Tobise and Fujita teaches wherein the first hole transport region (Ganier {130, 140, 145}) comprises a first hole injection layer (130) and a first hole transport layer (140) between the first hole injection layer (130) and the first light emitting layer (150), 
the first electron transport region ({155, 161, 162}) comprises a first electron injection layer (162) and a first electron transport layer (161) between the first electron injection layer (162) and the first light emitting layer (150), 
the second hole transport region ({141, 146}) comprises a second hole injection layer (141) and a second hole transport layer (146) between the second hole injection layer (141) and the second light emitting layer (151), 
the second electron transport region ({156, 164, 163, 180}) comprises a second electron injection layer (180) and a second electron transport layer (163)  between the second electron injection layer (180)  and the second light emitting layer (151), and
at least one selected from the first hole transport layer (140), the first electron transport layer (161), the second hole transport layer (146), and the second electron transport layer (163) comprises the light emitting material (of these layers, the second election transport layer 163 is composed of “The second electron transport layer 162 and the third electron transport layer 163 comprising a polar organic aromatic phosphine compound selected from the group of organic aromatic phosphine oxide compound or an organic aromatic thioxophosphine compound or an organic aromatic selenoxophosphine compound” – [0661] – phosphine is a light emitting material).  
Regarding Claim 12, the combination of Ganier, Tobise and Fujita teaches wherein the light emitting material is a phosphorescent light emitting material (Ganier 150 is formed of emissive layer – see Abstract, [0653]), therefore phosphorescent).  
Regarding Claim 13, the combination of Ganier, Tobise and Fujita teaches wherein the first electrode is a reflective electrode, and the second electrode is either a transmissive electrode or a transflective electrode ([0544] – “The anode electrode may be a transparent or reflective electrode”), and the second electrode is either a transmissive electrode or a 25transflective electrode ([0619] – “the cathode electrode may be formed of a transparent conductive material, such as ITO or IZO”). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ganier in view of Tobise, Fujita and in further view of Zhang et al., of record (US 20210351370 A1 – hereinafter Zhang).
Regarding Claim 5, the combination of Ganier, Tobise and Fujita teaches claim 2 from which claim 5 depends. Ganier also teaches wherein the first hole transport region (Ganier {130, 140, 145}) comprises a first hole injection layer (130), a first hole transport layer (140) between the first hole injection layer (130) and the first light emitting layer (150), and a first electron blocking layer (145) between the first hole transport layer (140) and the first 10light emitting layer (150), 
the first electron transport region ({155, 161, 162}) comprises a first electron injection layer (162), a first electron transport layer (161) between the first electron injection layer (162) and the first light emitting layer (150), and a first hole blocking layer (155) between the first electron transport layer (161) and the first light emitting layer (150), 
15the second hole transport region ({141, 146}) comprises a second hole injection layer (141), a second hole transport layer (146) between the second hole injection layer (141) and the second light emitting layer (151),
the second electron transport region ({156, 164, 163, 180}) comprises a second electron injection layer (163), 20a second electron transport layer (164) between the second electron injection layer (163) and the second light emitting layer (151), and
at least one selected from the first electron blocking layer, the first hole blocking layer, the second electron blocking layer, and the second hole blocking layer 25comprises the light emitting material (of these layers, the second election transport layer 163 is composed of “The second electron transport layer 162 and the third electron transport layer 163 comprising a polar organic aromatic phosphine compound selected from the group of organic aromatic phosphine oxide compound or an organic aromatic thioxophosphine compound or an organic aromatic selenoxophosphine compound” – [0661] – phosphine is a light emitting material). 
But, Ganier does not expressly disclose the second hole transport region comprising a second electron blocking layer between the second hole transport layer and the second light emitting layer and the second electron transport region comprising a second hole blocking layer between the second electron transport layer and the second light emitting layer.
However, in a related Zhang teaches an electron blocking layer (Zhang Fig. 1 30) between a hole transport layer (30) and a light emitting layer (50) and a second hole blocking layer (60) between the second electron transport layer (70) and the light emitting layer (50).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the second hole transport region and the second electron transport region of Ganier with the hole transport region ({20, 30, 40}) and the electron transport region ({60, 70, 80}) of Zhang.
The ordinary artisan would have been motivated to integrate Zhang into the combination of Ganier, Tobise and Fujita structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an OLED with specific properties for specific applications.
Regarding Claim 6, the combination of Ganier, Tobise, Fujita and Zhang teaches the light emitting device of claim 5, wherein each of the first electron blocking layer, the first hole blocking layer, the second electron blocking layer, and the second hole blocking layer comprises the light emitting material (Ganier [0003] – “a hole injection layer (HIL), a hole transport layer (HTL), an emission layer (EML), an electron transport layer (ETL), and a cathode electrode, which are sequentially stacked on a substrate. In this regard, the HIL, the HTL, the EML, and the ETL are thin films formed from organic compounds”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ganier in view of Tobise, Fujita and in further view of Ohsawa et al. (US 20210104697 A1 – hereinafter Ohsawa).
Regarding Claim 11, the combination of Ganier, Tobise, Fujita teaches claim 1 from claim 11 depends.
But, the combination does not expressly disclose wherein the base substance has a lowest triplet excitation energy level (T1) higher than that of the light emitting material.
In a related art, Ohsawa teaches wherein the base substance has a lowest triplet excitation energy level (T1) higher than that of the light emitting material (Ohsawa – [0286] “Moreover, in the case where the light-emitting material is a phosphorescent compound, a substance having triplet excitation energy which is higher than that of the light-emitting material is preferably selected as the host material”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the base substance has a lowest triplet excitation energy level (T1) higher than that of the light emitting material as taught by Ohsawa into the combination of Ganier, Tobise, Fujita.
The ordinary artisan would have been motivated to integrate Ohsawa structure into the combination of Ganier, Tobise, Fujita structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an OLED for better efficiency of the OLED due to lower bang gap energy of the light emitting layer compared to host (base) material.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ganier in view of Tobise, Fujita and in further view of Luschtinetz et al., of record (US 20200365810 A1 – hereinafter Luschtinetz).
Regarding Claim 14, the combination of Ganier, Tobise, Fujita teaches claim 1 from which claim 14 depends.
But, the combination does not expressly disclose a capping layer on the second electrode.
However, it is well known in the art to form a capping layer on the second electrode (Cathode) as is also taught by Luschtinetz (Luschtinetz [0225] – “A cap layer of Biphenyl-4-yl(9,9-diphenyl-9H-fluoren-2-yl)-[4-(9-phenyl-9H-carbazol-3-yl)phenyl]-amine is formed on the cathode with a thickness of 75 nm.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate forming of a capping layer on the second electrode as taught by Luschtinetz into the combination of Ganier, Tobise, Fujita.
The ordinary artisan would have been motivated to integrate Luschtinetz structure into the combination of Ganier, Tobise, Fujita structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an OLED with a capping layer on the second electrode (cathode) to protect the second electrode from damage as is well known in the art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ganier in view of Fujita.
Regarding Claim 15, Ganier teaches light emitting device (see the entire document; Fig. 7; specifically, [0661] and as cited below), comprising:
a first electrode (120; Fig. 7; [0661]); 
a hole transport region ({130, 140, 145}) on the first electrode (120) and comprising at least one organic layer ([0003] – teaches a hole transport layer is formed of organic compound); 
a light emitting layer (150) on the hole transport region ({130, 140, 145}) and comprising a first light emitting material (see [0661] for being emissive); 
an electron transport region ({155, 161, 162}) on the light emitting layer (150) and comprising at least one organic layer (“The second electron transport layer 162 and the third electron transport layer 163 comprising a polar organic aromatic phosphine compound selected from the group of organic aromatic phosphine oxide compound or an organic aromatic thioxophosphine compound or an organic aromatic selenoxophosphine compound” – [0661] – phosphine is a light emitting material); and 
a second electrode (190) on the electron transport region ({155, 161, 162}), wherein an organic layer (155 – [0003] teaches an electron transport layer is formed of organic compounds), selected from organic layers of the hole transport region and the electron transport region, that is in contact with the light emitting layer (150) comprises a second light emitting material (151) different from the first light emitting material (since one is capable of generating blue light, and other green light – see [0583], [0584]), 
wherein, the first light emitting material is a material to generate blue light ([0582] teaches “a phosphorescent green or blue emission layer” that uses a hole blocking layer with high triplet level. [0583] teaches the first hole blocking layer is formed on the first emission layer and [0584] teaches the second blocking layer is formed on the second emission layer. Therefore, both the emission layers are capable of generating blue light as claimed), 
the second light emitting material is a material to generate green light, red light, and/or orange light ([0582] – “a phosphorescent green or blue emission layer is used” – claim is interpreted as using “OR” function). 
But, Ganier as applied above does not expressly disclose the organic layer comprising the second light emitting material comprises a base substance and the light emitting material doped in the base substance.  
However, it is well known in the art to have the light emitting material comprises a base substance and the light emitting material doped in the base substance as is also taught by Fujita (Fujita – “if necessary, the light emitting material may be doped with coumarin-base coloring materials, pyridine-base coloring materials, Rhodamine-base coloring materials, acridine-base coloring materials, and fluorescent coloring materials such as phenoxazone, DCM (4-(dicyanomethylene)-2-(methyl)-6-(4-dimethylaminostyryl)-4-pyran), quinacridone, rubrene, etc” – C8 L27).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate to have the light emitting material comprises a base substance and the light emitting material doped in the base substance as is also taught by Fujita into Ganier.
The ordinary artisan would have been motivated to integrate Fujita structure into Ganier structure in the manner set forth above for, at least, this integration will provide doping light emitting material with fluorescent coloring materials for specific applications.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ganier in view of Fujita and in further view of Li Guomeng et al., of record (CN 109273614 A – hereafter Guomeng).
Regarding Claim 16, the combination of Ganier and Fujita teaches claim 15 from which claim 16 depends.
Ganier also teaches 15wherein the hole transport region (Ganier {130, 140, 145}) comprises a hole injection layer (130), a hole transport layer (140) between the hole injection layer (130) and the light emitting layer (150), and an electron blocking layer 145) between the hole transport layer (140) and the light emitting layer (150), 
the electron transport region (Ganier {155, 161, 162}) comprises an electron injection layer (162), an electron 20transport layer (161) between the electron injection layer (162) and the light emitting layer (150), and 
a hole blocking layer (Ganier 155) between the electron transport layer (161) and the light emitting layer (150).
But, the combination does not expressly disclose the electron blocking layer and the hole blocking layer comprise the second light emitting material.
In a related art, Guomeng teaches an electron blocking layer, a hole blocking layer and an light emitting layer material (Claim 1 – “Organic electroluminescent device comprises a light-emitting layer, a hole-blocking layer and electron-blocking layer, where the material of the light emitting layer includes a host material, and forming the hole-blocking layer and an electron blocking layer are the same as the host material”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of an electron blocking layer, a hole blocking layer and an light emitting layer material as taught by Guomeng into the combination of Ganier and Fujita.
The ordinary artisan would have been motivated to integrate Guomeng structure into the combination of Ganier and Fujita structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an OLED with specific properties by forming the electron blocking layer, the hole blocking layer and the light emitting layer with the same material.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ganier in view of Kim et al., of record (US 20150034923 A1 – hereinafter Kim).
Regarding Claim 17, the combination of Ganier and Fujita teaches claim 15 from which claim 17 depends.
But, the combination does not expressly disclose wherein the second light emitting material is to generate light of a higher wavelength than that of the first light emitting material.
However, Kim teaches forming a yellow-green light emitting layer with a wavelength of 550-570 nm and forming a green light emitting layer with a wavelength of 530-550 nm (Kim – [0060] – “the peak of the emission spectrum of the yellow-green light emitting layer 230a may be present in a wavelength band of 550 to 570 nm, and the peak of the emission spectrum of the green light emitting layer 230b may be present in a wavelength band of 530 to 550 nm”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the second light emitting material is to generate light of a higher wavelength than that of the first light emitting material as taught by Kim into the combination of Ganier and Fujita.
The ordinary artisan would have been motivated to integrate Kim into the combination of Ganier and Fujita in the manner set forth above for, at least, this integration will enable one skilled in the art to to form two different light emitting layer with different wavelengths, “thereby improving the efficiencies of yellow-green color and green color” – Kim – [0060].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ganier in view of Fujita and in further view of Han et al., of record (US 20170092888 A1 – hereinafter Han).
Regarding Claim 18, the combination of Ganier and Fujita teaches claim 15 from which claim 18 depends.
But, the combination does not expressly disclose wherein the organic layer comprising the second light emitting material, is formed of a base substance doped with the second light emitting material.
However, it is well known in the art to form a second light emitting material by doping the base (host) material with second dopant as is also taught by Han (Han – [0066] – “The second organic light emitting layer 123 including the single host material is doped with a small amount of a second dopant material D2”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming a second light emitting material by doping the base (host) material with second dopant as is also taught by Han into the combination of Ganier and Fujita.
The ordinary artisan would have been motivated to integrate Kim into the combination of Ganier and Fujita structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an OLED with two light emitting layers that are capable to emitting two different lights with different wavelengths as is well known.

Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganier in view of Fujita and in further view of Lai et al., of record (US 20170162829 A1 – hereinafter Lai).
Regarding Claim 19, the combination of Ganier and Fujita teaches claim 15 from which claim 19 depends.
Ganier also teaches wherein, a charge generation layer (Ganier CGL), a second hole transport region (Ganier {141, 146}), a second light emitting layer (151), and a second electron transport region ({156, 164, 163, 180}) are sequentially stacked between the electron transport region and the second electrode (as shown in Fig. 7), 
10the second hole transport region ({141, 146}) and the second electron transport region ({156, 164, 163, 180}) comprise at least one organic layer (163 is an organic layer – see [0661]).
But, Ganier does not expressly disclose a layer adjacent to the second light emitting layer comprises a third light emitting layer different from the first light emitting material.
However, it is well known in the art to form two of the light emitting layers formed of the same material and one being different from the other two layer as Lai teaches “The light emitting layer material in the embodiments of the present disclosure can be selected according to the different light emitting colors of the light emitting layer material” – [0062].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the selecting of light emitting layer material differently so as to form the third light emitting layer from a material that emits for example blue light and for the first light emitting layer from a material for example that green light. Therefore, the material for the third and first light emitting layer would be different.
 The ordinary artisan would have been motivated to integrate Lai into the combination of Ganier and Fujita structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an two light emitting layers with different materials to emit two different lights as is well known.
Regarding Claim 20, the combination of Ganier, Fujita and Lai teaches claim 19 from which claim 20 depends.
But, Ganier does not expressly disclose wherein the third light emitting material is the same material as the second light emitting material.
However, it is well known in the art to form two of the light emitting layers formed of the same material and one being different from the other two layer as Lai teaches “The light emitting layer material in the embodiments of the present disclosure can be selected according to the different light emitting colors of the light emitting layer material” – [0062].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the selecting of light emitting layer material of two light emitting layers from the same material so as to form the third light emitting layer and the second light layer are formed for example to emit blue light. Therefore, the material for the third and second light emitting layer would be same.
 The ordinary artisan would have been motivated to integrate Lai into the combination of Ganier and Fujita structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an two light emitting layers with the same material to emit the same color light as is well known.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898